Exhibit 10.5

 

GUARANTY AND SECURITY AGREEMENT

 

This Guaranty and Security Agreement (the “Guaranty”) is made and entered into
on July 31, 2018, by and between Pro-Tech Hardbanding Services, Inc., an
Oklahoma corporation (the “Guarantor”), and Kodak Brothers Real Estate Cash Flow
Fund, LLC, a Texas limited liability company (the “Lender”).

 

BACKGROUND

 

A. Concurrently herewith the Guarantor’s parent company, Victory Oilfield Tech,
Inc., a Nevada corporation (the “Borrower”), is entering into a loan agreement
(the “Loan Agreement”) issuing to the Lender a Secured Convertible Promissory
Note in the principal amount of Three Hundred Seventy-Five Thousand ($375,000)
(the “Note”) in consideration of a loan or other extension of credit under the
Loan Agreement in like amount (the “Loan”). Capitalized terms used and not
otherwise defined herein have the meanings set forth in the Loan Agreement or
the Note (collectively, the “Loan Documents”), as applicable.

 

B. The Guarantor is the owner of certain assets used in the operation of its
business and is granting to the Lender a security interest in such assets
pursuant to this Agreement.

 

C. The Lender is unwilling to enter make the Loan to the Borrower unless the
Guarantor enters into this guaranty and grants the security interest provided
for hereunder.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of their respective promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree as follows:

 

1. Guaranty; Guarantied Obligations. In order to induce the Lender to make the
Loan to the Borrower, the Guarantor hereby unconditionally, absolutely and
irrevocably guarantees and promises to pay to the Lender, on demand and without
offset, in lawful money of the United States, any and all present or future
indebtedness and/or obligations of the Borrower owing to the Lender under the
Loan Documents and any amendments thereto, including, but not limited to, the
repayment to the Lender of all sums which are presently due and owing or which
may in the future become due and owing by the Borrower under the Loan Documents
or otherwise (the “Guarantied Obligations”). The Guarantor hereby acknowledges
that it derives substantial benefit from the Loan and the Loan Documents.

 





 

 

2. Grant of Security Interest.

 

(a) As security for the prompt payment of the Guarantied Obligations and the
timely performance of the Guarantor’s obligations under this Guaranty, the
Guarantor hereby grants to the Lender a second-priority security interest
(subject to the first priority security interest of Stewart Matheson as more
fully described in that certain Intercreditor Agreement, dated on or about the
date hereof (the “Intercreditor Agreement”), among the Borrower, the Guarantor,
the Lender, Stewart Matheson and Visionary Private Equity Group I LP) in all of
the following property of the Guarantor (collectively the “Collateral”):

 

(i) All accounts, accounts receivable, contract rights, general intangibles
related to or arising from any account, debit balances, note, documents, chattel
paper, instruments, acceptances, drafts or other forms of obligations and
receivables of the Guarantor arising from the sale or lease of inventory or
rendition of services by the Guarantor, or on behalf of the Guarantor, in the
ordinary course of its business or otherwise (all of the foregoing being herein
collectively called “Accounts”), whether or not the same are listed on any
schedules, assignments or reports furnished to the Lender from time to time,
whether such Accounts are now existing or are created at any time hereafter, and
all proceeds therefrom including without limitation, proceeds of insurance
thereon and all guaranties, securities, and liens which the Guarantor may hold
for the payment of any Accounts, including without limitation, all rights of
stoppage in transit, replevin and reclamation and all other rights and remedies
of unpaid vendor or lienor, and any liens held by the Guarantor as a mechanic,
contractor, subcontractor, processor, materialman, machinist, manufacturer,
artisan, or otherwise.

 

(ii) All documents, instruments, documents of title, policies and certificates
of insurance, guaranties, securities, chattel paper, deposits, proceeds of
insurance, cash, liens or other property relating to Accounts and owned by the
Guarantor or in which the Guarantor has an interest, which are now or may
hereafter be in the possession of the Guarantor or as to which the Guarantor may
now or hereafter control possession by documents of title or otherwise.

 

(iii) All books records, customer lists, supplier lists, ledgers, evidences of
shipping invoices, purchase orders, sales orders, computer records, lists,
software, programs, and all other such evidences of the Guarantor’s business
records related to the Accounts, including all cabinets, drawers, etc. that may
hold same, all whether now existing or hereafter arising or acquired.

 

(iv) All of the Guarantor’s tangible property of whatever nature or description,
whether real or personal, now or hereafter used, owned, held or leases,
including without limitation all furniture, fixtures, equipment, inventory and
supplies.

 

(v) All of the Guarantor’s intangible property of whatever nature or
description, including without limitation, all intellectual property, trade
names, trademarks, service marks, computer programs (including source code and
object code), patents and copyrights now owned or hereafter acquired.

 

(vi) All renewals, substitutions, replacements, additions, accessions, proceeds,
and products of any and all the foregoing.

 

(b) The Guarantor’s grant of such security interests to the Lender shall secure
the payment and performance of the Guaranteed Obligations to the Lender of, and
all legal and other professional fees incurred in connection with any of the
foregoing. The security interest granted to the Lender hereunder shall be prior
to all other interests in the Collateral except as otherwise specified in the
Intercreditor Agreement.

 



2

 

 

(c) Lender acknowledges that the security interests in all Collateral are second
priority to the first priority security interests granted by Guarantor to
Stewart Matheson in connection with the Pro-Tech Acquisition (as defined in the
Intercreditor Agreement).

 

(d) The Guarantor hereby agrees that the Lender shall have all the rights and
remedies of a secured party under the Uniform Commercial Code as in effect from
time to time in the State of Oklahoma. The Guarantor agrees that at any time,
and from time to time, at the request of the Lender, the Guarantor shall execute
and deliver (or cause to be executed and delivered) any and all such further
instruments and/or documents (including without limitation, UCC-1 financing
statements) as the Lender may consider reasonably necessary or desirable in
order to effectuate, complete, perfect or preserve and maintain the lien created
hereby. Upon any failure by the Guarantor to do so, the Lender may make,
execute, record, file, re-record or refile any and all such instruments and
documents for and in the name of the Guarantor; the Guarantor hereby irrevocably
appoints the Lender as the agent and attorney-in-fact of the Guarantor to do so;
and the Guarantor shall reimburse the Lender, on demand, for all costs and
expenses incurred by the Lender in connection therewith, such amount being added
to the indebtedness arising under the Loan Documents.

 

(e) The security interest created hereunder shall terminate upon the payment in
full by the Borrower to the Lender of any and all indebtedness, obligations and
liabilities arising from, or in any way related to, the Note.

 

3. Events of Default; Acceleration of Maturity. Subject to the terms of the
Intercreditor Agreement, if an Event of Default (as defined in the Note) shall
have occurred and be continuing (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any governmental authority), then, in addition to the remedies
provided for elsewhere in Loan Documents and this Agreement and without
limitation thereof, at the option of the Lender exercised by written notice to
the Guarantor, the Lender may (A) foreclose the liens and security interests
created under this Guaranty or under any other agreement relating to the
Collateral, by any available judicial process, (B) enter any premises where any
of the Collateral may be located for the purpose of taking possession or
removing the same, and (C) sell, assign, lease or otherwise dispose of the
Collateral or any part thereof, either at public or private sale or at any
broker’s board, in lots or in bulk, for cash, on credit or otherwise, with or
without representations or warranties, and upon such terms as shall be
acceptable to the Lender, all at the sole option of the Lender and as the
Lender, in its sole discretion, may deem advisable and to the extent permitted
by law, the Lender may bid or become a purchaser at any such sale, and the
Lender shall have the right, at its option, to apply or be credited with the
amount of all or any part of the obligations owing by the Guarantor to the
Lender under this Note, against the purchase price bid by the Lender at any such
sale. Subject to the terms of the Intercreditor Agreement, the net cash proceeds
resulting from the collection, liquidation, sale, lease or other disposition of
the Collateral (including, without limitation a sale where the Lender is the
purchaser) shall be applied first to the expenses (including reasonable
attorneys’ and other professional fees) of retaking, holding, storing,
processing and preparing the Collateral for sale, selling, collecting,
liquidating and the like, and then to the satisfaction of all such obligations,
application as to particular obligations or against principal or any interest to
be in the sole discretion of the Lender. The Lender shall give the Guarantor at
least five (5) Business Days prior written notice of the time and place of any
public sale of Collateral.

 



3

 

 

4. Suits for Enforcement. In case any one or more of the Events of Default shall
have occurred and be continuing, the Lender may proceed to protect and enforce
rights of the Lender either by suit in equity or by action at law, or both,
whether for the specific performance of any covenant or agreement in this Note
or in aid of the exercise of any power granted in this Note, including without
limitation, possession or foreclosure on the Collateral securing the Note, or
the Lender may proceed to enforce the payment of the Note or to enforce any
other legal or equitable right of the Lender.

 

5. Notice of Action of Claimed Defaults. If a Lender of other obligations of the
Guarantor shall give any notice of a claimed default or event of default (as
those terms may be defined in the relevant documentation) or shall take any
other action with respect to a claimed default or event of default, immediately
upon obtaining knowledge thereof, the Guarantor shall give the Lender written
notice specifying such action and the nature and status of the claimed default
or event of default.

 

6. Miscellaneous.

 

(a) Each of the rights, powers and remedies of the Lender provided in this
Guaranty or now or hereafter existing at law or in equity shall be cumulative
and concurrent, and the exercise by the Lender of any one or more of such
rights, powers or remedies shall not preclude the Lender’s simultaneous or later
exercise of any or all such other rights, powers, or remedies. No failure or
delay on the part of the Lender to exercise any right, power or remedy shall
operate as a waiver thereof, and no notice or demand which may be given or made
upon the Guarantor by the Lender shall limit or impair the Lender’s right to
take any action or to exercise any right, power or remedy without notice or
demand.

 

(b) This Guaranty shall continue and remain in full force and effect until the
Guarantied Obligations, together with all accrued interest and costs of
collection, have been paid in full and satisfied.

 

(c) This Guaranty contains the entire understanding of the parties with respect
to its subject matter and supersedes all prior agreements, negotiations and
understandings, written or oral, with respect to such subject matter. No
provision of this Guaranty shall be waived or amended other than by an
instrument in writing signed by the party to be charged with enforcement.

 

(d) This Guaranty shall be governed by and construed in accordance with the laws
of the state of Oklahoma without regard to the principles of conflict of laws.

 

(e) This Guaranty may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement.

 



4

 

 

(f) Any notices required or permitted to be given under the terms of this
Agreement shall be in writing and sent by U. S. Mail or delivered personally or
by overnight courier or via facsimile or e-mail (if via facsimile or e-mail, to
be followed within one (1) business day by an original of the notice document
via overnight courier) and shall be effective (i) five (5) days after being
placed in the mail, if sent by registered mail, return receipt requested, (ii)
upon receipt, if delivered personally, (iii) upon delivery by facsimile or
e-mail (if received between 8:00 a.m. and 5:00 p.m. Central Time; otherwise
delivery shall be considered effective the following day) or (iv) one (1) day
after delivery to a courier service for overnight delivery, in each case
properly addressed to the party to receive the same. The addresses for such
communications shall be as set forth on the signature pages hereto. Each party
shall provide written notice to the other party of any change in address.

 

(g) The headings of this Guaranty are for convenience of reference and shall not
form a part of, or affect the interpretation of this Guaranty. No uncertainty or
ambiguity herein shall be construed or resolved against the Guarantor or the
Lender, whether under any rule of construction or otherwise. This Guaranty shall
be construed and interpreted according to the ordinary meaning of the words used
so as to fairly accomplish the purposes and intentions of the parties.

 

(h) If any provision of this Guaranty shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Guaranty in that jurisdiction or the
validity or enforceability of any provision of this Guaranty in any other
jurisdiction.

 

(i) No party shall assign this Guaranty or any rights or obligations hereunder
without the prior written consent of the other parties hereto.

 

(j) This Guaranty is intended for the benefit of the parties hereto and their
respective successors and permitted assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other individual or entity.

 

(k) Each party shall do and perform, or cause to be done and performed, at his
or its expense (subject to any contrary provision in the Note), all such further
acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as the other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Guaranty and the consummation of the transactions contemplated hereby.

 

(l) THE PARTIES EACH WAIVE, TO THE EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY.

 

(m) Upon payment of the Guarantied Obligations in full the security interests
provided for under this Guaranty shall be terminated and of no further force and
effect.

 

[signature page follows]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guaranty to be duly
executed by their respective authorized persons on the date first written above.

 



GUARANTOR         Pro-Tech Hardbanding Services, Inc.         By: /s/ Kenneth
Hill     Name: Kenneth Hill     Title: President  

 

Address: _______________________________

______________________________________

______________________________________

email: __________________________________

Fax: ___________________________________

 

LENDER

 

Kodak Brothers Real Estate Cash Flow Fund, LLC

By: Kodak Brothers Capital Management, LLC, its manager

 



By: /s/ Scott C. Kodak     Name: Scott C. Kodak     Title: Manager  

 



Address: _______________________________

______________________________________

______________________________________

email: __________________________________

Fax: ___________________________________

 

 

6



 

 

